DETAILED ACTION
Preliminary Amendment filed on 04/09/2021 is acknowledged.  Claims 3, 7,11-13,15, 17-18, 27-29, 31 and 33-34 are cancelled.  Claims 1-2, 4-6, 8-10, 14, 16, 19-26, 30 and 32 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-22, 25-26, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a small molecule additive” without specifically defining the structure of the molecule, which renders the claim unclear and indefinite, since it is not apparent as to which molecule is recited in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (WO 2018/170981, IDS, English translation: US 2020/0033361).
Regarding claim 1, Dai teaches a method of quantifying multiple quality attributes of multiple samples in a single mass spectrometry (MS) run (abstract), comprising:
contacting two or more samples with a digesting solution under conditions sufficient to digest the two or more samples (par [0095]), wherein each sample is digested separately and the digesting solution is a Tris-free buffer solution (TEAB buffer) (par [0091]);
contacting each of the two or more digested samples with a specific Tandem Mass Tag (TMT) labeling reagent under conditions sufficient to label peptides within each of the two or more digested samples with the specific TMT labeling reagent (par [0099]);
quenching labeling of peptides within each of the two or more digested samples (par [0100]);
combining equal volumes of the two or more labeled, digested samples into a single combined sample solution (par [0100]); and
analyzing the single combined sample solution by targeted mass spectral analysis, thereby allowing multiple quality attributes of the two or more samples to be quantified in a single MS run (par [0107][0108]).
Regarding claim 2, Dai teaches that wherein multiple quality attributes comprise a post translational modification (PTM) comprising one or more of deamidation, oxidation, glycation, disulfide formation, N-terminal pyroglutamate formation, C-terminal lysine removal, and glycosylation (par [0027]).
Regarding claim 4, Dai teaches that wherein the PTM comprises glycosylation (par [0027]).
Regarding claim 5, Dai teaches that wherein quantifying multiple quality attributes in a single MS run, comprises quantifying the PTM by quantifying relative abundance of PTM from extracted peak areas of a resultant report ion generated in targeted mass spectra (par [0025]).
Regarding claim 9, Dai teaches that wherein the peptides are glycopeptides (par [0027]).
Regarding claim 14, Dai teaches that the method further comprising preparing the two or more samples for digestion prior to contacting the two or more samples with a digesting solution under conditions sufficient to digest the two or more samples, wherein preparing the two or more samples prior to digestion comprises contacting each of the two or more samples with a denaturing and reducing solution under conditions that permit sample denaturation and reduction (par [0091]); and contacting each of the two or more denatured and reduced samples with an alkylating solution under conditions that permit sample alkylation (par [0091]).
Regarding claim 16, Dai teaches that wherein analyzing the single combined sample solution by targeted mass spectral analysis comprises applying the single combined sample to a liquid chromatography (LC) separation column and performing targeted mass spectral analysis on eluted sample components (par [0107]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2018/170981, IDS, English translation: US 2020/0033361) in view of Roy et al. (J. Am. Soc. Mass Spectrom., 2018) (Roy).
Regarding claim 10, Dai does not specifically teach that wherein the glycopeptides are obtained from a monoclonal antibody of isotype IgG 1, IgG2, IgG3, IgG4, or mixed isotype. Roy teaches that wherein the glycopeptides are obtained from a monoclonal antibody of isotype IgG 1, IgG2, IgG3, IgG4, or mixed isotype (Table 1, page 1089). At time before the filing it would have been obvious to one of ordinary skill in the art to apply Dai’s method to monoclonal antibody of isotype IgG 1, IgG2, IgG3, IgG4, or mixed isotype, in order to obtain glycosylation information of monoclonal antibody.

Allowable Subject Matter
Claim 6, 8 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest that wherein the small molecule additive is selected from the group consisting of BOC-Y-OH, p-Cresol, Hydroxy-phenyl acetic acid (HP AA), hydroxy benzoic acid (HBA), acetaminophen, and p-Amino Benzoic acid (P ABA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797